Case 3:19-cv-00041 Document 48 Filed on 02/21/19 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                               February 21, 2019
                                                               David J. Bradley, Clerk
Case 3:19-cv-00041 Document 48 Filed on 02/21/19 in TXSD Page 2 of 2
